Judge ARNOLD
dissenting.
I dissent. G.S. 97-12(3) in my view does not require a finding that there be premeditation and an initial assault. It simply requires a finding to support the wording of the statute that there *337be a “. . . willful intention to injure . . . another.” In this case there was more than mere evidence that the claimant precipitated an argument by “fighting words” or otherwise “goading” a fellow worker. Rachel threatened Beverly several times, saying that she was “going to get Beverly,” that “that was the last time” Beverly would let a box fall on her, and that “once and for all” she was going to “settle” with Beverly. Rachel then pursued Beverly to Beverly’s car, and evidence supports the Commission’s finding that she then “pinned” Beverly against the car.
Moreover, in rewriting G.S. 97-12 the General Assembly provided that a claimant could not recover for an injury or death “proximately caused by,” among other things, a willful intent to injure. I do not agree that the Inscoe decision requires us to amend the statute by reading in it a requirement that the claimant’s intent to injure must be the “sole proximate cause.”